                   Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 1 of 6

                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-49-BLG-SPW-l
 GLENN A. LARSON                                                           USM Number: 18026-046
                                                                           Steven C. Babcock
                                                                           Defcndani's Auorncy



THE DEFENDANT:
 □     pleaded guilty to count(s)
       pleaded guilty to count(s) before a U.S.
       Magistrate Judge, which was accepted by the
      court.                                             1
       pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                             OfYense Ended    Count
 18:658.F Conversion Of Property Pledged Or Mortgaged To Farm Credit                             03/23/2016
 Agency.




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.

                                                             December 17.2020
                                                             Date oflmposilion ofJiidgmcnt




                                                             rignalurc of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             December 17,2020
                                                             Date
Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 2 of 6
Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 3 of 6
Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 4 of 6
Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 5 of 6
Case 1:20-cr-00049-SPW Document 23 Filed 12/17/20 Page 6 of 6
